Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehrke et al. (US 2015/0002149 A1), hereinafter referred to as Nehrke.	Nehrke teaches a Bo-mapping method for determining the spatial distribution of a static magnetic field in a pre-selected imaging zone (¶0025) comprising  	computation of the spatial distribution of a static magnetic field from 	a spatial distribution of spin-phase accruals between magnetic resonance echo signals from the imaging zone (¶0025, ¶0082, and ¶0083) and 	an estimate of the proton density distribution in the imaging zone (¶0025, ¶0082, and ¶0083).
With reference to claim 7, Nehrke further teaches the estimated proton density distribution is formed by a segmentation of at most three components preferably at most the components representing soft-tissue, interstitial voids and air, respectively (¶0082).
With reference to claim 10, Nehrke teaches a computer program (¶0001) including executable instructions stored on a non-transitory medium for determining the spatial distribution of a static magnetic field in a pre-selected imaging zone including instruction to computation of the spatial distribution of a static magnetic field from a spatial distribution of spin-phase accruals between 
With reference to claim 11, Nehrke teaches a magnetic resonance examination system configured to execute the computer program of claim 10 (¶0001).
Allowable Subject Matter
Claims 2-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "fit a final magnetic susceptibility distribution so as to minimise the differences both (i) between the final magnetic susceptibility distribution and the phase- estimate magnetic susceptibility distribution and (ii) between the final magnetic susceptibility distribution and the proton-estimate magnetic susceptibility distribution, compute the spatial distribution of the static magnetic field from the final magnetic susceptibility distribution" in combination with the remaining claim elements as set forth in claims 2-6 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ben-Eliezer et al. (US 2015/0355298 A1) teach a method and device for accurate quantification of T2 relaxation times based on fast spin-echo NMR sequence.	Nakanishi et al. (US 2014/0327440 A1) teach a MRI apparatus and region-imaging method.	Shiodera (US 2018/0372827 A1) teach a MRI apparatus and medical image processing apparatus.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852